DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 11-17 and 19-37 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed deflectable apparatus.  
	The closest prior art of record is Scheibe (US 20090281524), “Schiebe ‘524”, and Scheibe (US 20120089125), “Sheibe ‘125”.  
Regarding independent claim 11, Schiebe ‘125 fails to teach among all the limitations or render obvious a proximal extension extending proximally from the proximal end of the tubular member and having the pair of pull wires exiting through side wall openings in the proximal extension, in combination with the total structure and function as claimed.  Instead, Schiebe ‘125 teaches that the pull wires (68 and 68 in fig. 2) exit side wall openings (40B/C in fig. 3) of flexible tube (40 in fig. 3).  However, this flexible tube is shown to be positioned about tubular member (30 in fig. 2) and, therefore, does not extend proximally from the proximal end of the tubular member.
Regarding independent claim 30, Scheibe ‘524 fails to teach among all the limitations or render obvious the loop is slidably received around the convex surface such that movement of the carriage between the neutral, proximal, and distal positions causes the loop to slide around the convex surface, in combination with the total 
Regarding independent claim 31, Scheibe ‘524 fails to teach among all the limitations or render obvious the pull wires are coupled to subject the pull wires to axial tension in a neutral configuration, thereby applying an axial compressive force to the tubular member in the neutral configuration, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783